Per Curiam.

TtllS was a proceeding in mandamus to compel the issuance of a certificate of election to relator, Walter Crawford, to the office of Sheriff of Lake County, as the result of the general election held on the 7th day of November, 1916. Walter Crawford and Harry Schrader were oppos*155ing candidates for the office of Sheriff at this election. A certificate of election was prepared, executed and delivered to Schrader. The alternative writ commanded the Board of County Canvassers to reassemble at the city of Leads-ville, and then and there recanvass the vote of Lake county. Answers and returns were filed to the writ; thereupon a motion was interposed to dismiss the proceeding. This motion was sustained and judgment of dismissal entered, and the relator, Crawford, brings the case here for review on error.
January 22, 1919,, defendants in error moved the court to dismiss the writ of error upon the ground that the term of office expired January 14, 1919, and that there is now no controversy, question or matter that can be determined in this proceeding in relation to the office.
It is apparent that the question is moot, because the term of office has expired.
Motion is, therefore, sustained.
Writ dismissed.

En banc. Per Curiam.